[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DEFENDANTS' MEMORANDUM OF DECISION ON REQUEST TO AMEND ANSWER
The defendants have moved to amend their answer to add a counterclaim of vexatious litigation.
The court does not find persuasive the concerns for judicial economy and avoidance of multiple suits relied upon by the defendants when they cite Sonitrol Security Systems v. Dept. ofAdministrative Services, 1992 Ct. Sup. 10026, ___ CSCR ___, Superior Court, Judicial District of Hartford/New Britain at Hartford, November 10, 1992, as authority for the proposition that the counterclaim of vexatious litigation should be allowed.
A claim that the instant case constitutes vexatious litigation is premature. Such a claim is pled, if pled at all as a separate action when the instant case is concluded.
The motion to amend the answer (#112) is denied.
HENNESSEY, J.
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 2426